In an action by a patron of a store to recover damages for personal injuries, the appeal is from a judgment entered on a jury verdict in favor of the patron. Respondent was injured when she fell over a box of empty soda bottles on the floor of appellant’s store. The bottles had been brought back to appellant by a customer or customers for return of the deposit, which could be obtained only if the attention of an employee of appellant had been called to the presence of the bottles. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.